DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 and 5/13/22 have been entered.
Notice of Amendment
In response to the amendment(s) filed on 3/29/22 and 5/13/22, amended claim(s) 14, canceled claim(s) 18, and new claim(s) 19-31 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0030346 to Kojima et al. (hereinafter “Kojima”) in view of U.S. Patent Application Publication No. 2015/0045698 to Gribb et al. (hereinafter “Gribb”) and U.S. Patent Application Publication No. 2018/0242900 to Kuwa et al. (hereinafter “Kuwa”).
For claim 14, Kojima discloses a swallowing sensor (Abstract), comprising:
a sensor (the piece of urethane foam that has the plurality of pressure sensors attached to it, see Fig. 3) configured to (Examiner’s Note: functional language, i.e., capable of) attach to skin of an anterior neck region in which thyroid cartilage moves during swallowing (as can be seen in Fig. 3) (also see Abstract), the strain sensor comprising a plurality sensing portions (the plurality of pressure sensors being the plurality of sensing portions) in a longitudinal direction of the neck region (as can be seen in Fig. 3),
wherein the plurality of sensing elements individually output signals in accordance with their deformation during swallowing (see Fig. 8, which shows S1-S4, which corresponds to the different pressure sensors) (also see para [0102]-[0103]).
Kojima does not expressly disclose that the sensor is a strain sensor.
However, Gribb teaches that strain gauges (para [0057] may be used to assess swallowing (see Abstract).
It would have been obvious to a skilled artisan to modify Kojima such that the sensor is a strain sensor, in view of the teachings of Gribb, because such a modification would be the simple substitution of Gribb’s sensor type for Kojima’s sensor type that would lead to the predictable result of sensing movement of the thyroid cartilage.
Kojima and Gribb do not expressly disclose wherein the strain sensor further comprises a sensor sheet, wherein the plurality of sensing portions are fixed on the sensor sheet.
However, Kuwa teaches a sensor sheet that is used to monitor swallowing movements (para [0060]-[0061]) (also see para [0206], [0210], and [0241]).
It would have been obvious to a skilled artisan to modify Kojima wherein the strain sensor further comprises a sensor sheet, wherein the plurality of sensing portions are fixed on the sensor sheet, in view of the teachings of Kuwa, because a sensor sheet is a suitable structure to measure swallow movement of a patient.
For claim 15, Kojima further discloses a processor (20/22) configured to detect the movement of the thyroid cartilage (para [0035] and [0102]) and determine a swallowing action based on the signal from the plurality of sensing portions (para [0055] and [0105]).
For claim 16, Kojima further discloses wherein the processor is configured to detect swallowing by detecting upward movement and forward movement of a laryngeal prominence based on the signal from the plurality of sensing portions (para [0035] and [0092]-[0093]).
For claim 23, Kojima and Gribb do not expressly disclose wherein a vertical dimension of the swallowing sensor is 95 mm or less.
However, Kuwa teaches wherein a vertical dimension of the swallowing sensor is 95 or less (para [0056]).
It would have been obvious to a skilled artisan to modify Kojima wherein a vertical dimension of the swallowing sensor is 95 mm or less, in view of the teachings of Kuwa, because changes in size are within the purview of the skilled artisan.  See In re Rose, 220 F.2d 359, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
For claim 24, Kojima and Gribb do not expressly disclose wherein a horizontal dimension of the swallowing sensor is 50 mm or less.
However, Kuwa teaches wherein a horizontal dimension of the swallowing sensor is 50 mm or less (para [0056]).
It would have been obvious to a skilled artisan to modify Kojima wherein a horizontal dimension of the swallowing sensor is 50 mm or less, in view of the teachings of Kuwa, because changes in size are within the purview of the skilled artisan.  See In re Rose, 220 F.2d 359, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Kuwa, and further in view of U.S. Patent Application Publication No. 2002/0072685 to Rymut et al. (hereinafter “Rymut”).
For claim 17, Kojima, Gribb, and Juwa do not expressly disclose wherein the plurality of sensing portions comprises a piezoelectric film.
However, Rymut teaches a piezoelectric film that is placed on a patient’s neck (para [0007]) (also see para [0029]).
It would have been obvious to a skilled artisan to modify Kojima wherein the plurality of sensing portions comprises a piezoelectric film, in view of the teachings of Rymut, because such a modification would be a suitable structure by which to capture data (in the form voltage potential) that corresponds to movement of the patient.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb, and further in view of U.S. Patent Application Publication No. 2017/0027495 to Jedwab et al. (hereinafter “Jedwab”).
For claim 19, Kojima discloses a swallowing sensor (Abstract), comprising:
a sensor (the piece of urethane foam that has the plurality of pressure sensors attached to it, see Fig. 3) configured to (Examiner’s Note: functional language, i.e., capable of) attach to skin of an anterior neck region in which thyroid cartilage moves during swallowing (as can be seen in Fig. 3) (also see Abstract), the strain sensor comprising a plurality sensing portions (the plurality of pressure sensors being the plurality of sensing portions) in a longitudinal direction of the neck region (as can be seen in Fig. 3),
wherein the plurality of sensing elements individually output signals in accordance with their deformation during swallowing (see Fig. 8, which shows S1-S4, which corresponds to the different pressure sensors) (also see para [0102]-[0103]); and
a processor (20/22) (Fig. 1) (para [0008]-[0009]) configured to:
	detect the movement of the thyroid cartilage (para [0035] and [0102]), based on the signals from the plurality of sensing portions (para [0035] and [0092]-[0093]), and
	determine a swallowing action based on the signals from the plurality of sensing portions (para [0055] and [0105]).
Kojima does not expressly disclose that the sensor is a strain sensor.
However, Gribb teaches that strain gauges (para [0057] may be used to assess swallowing (see Abstract).
It would have been obvious to a skilled artisan to modify Kojima such that the sensor is a strain sensor, in view of the teachings of Gribb, because such a modification would be the simple substitution of Gribb’s sensor type for Kojima’s sensor type that would lead to the predictable result of sensing movement of the thyroid cartilage.
Kojima and Gribb do not expressly disclose distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence and that the determining of the swallowing action is based on the distinguished upward and forward movements.
However, Jedwab teaches distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence (para [0252]) and that the determining of the swallowing action is based on the distinguished upward and forward movements (para [0252]).
It would have been obvious to a skilled artisan to modify Kojima to include distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence and that the determining of the swallowing action is based on the distinguished upward and forward movements, in view of the teachings of Jedwab, for the obvious advantage of taking into account multiple axes when making the swallow event determination.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Jedwab, and further in view of U.S. Patent Application Publication No. 2019/0038208 to Mohammadi et al. (hereinafter “Mohammadi”).
For claim 20, Kojima do, Gribb, and Jedwab do not expressly disclose wherein the processor is configured to determine the upward and forward movements based on relative peaks of the signals from the plurality of sensing portions.
However, Mohammadi teaches wherein the processor is configured to determine the upward and forward movements based on relative peaks of the signals from the plurality of sensing portions (para [0074]).
It would have been obvious to a skilled artisan to modify Kojima wherein the processor is configured to determine the upward and forward movements based on relative peaks of the signals from the plurality of sensing portions, in view of the teachings of Mohammadi, for the obvious advantage of trimming the data.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Jedwab, and further in view of Rymut.
For claim 21, Kojima, Gribb, and Jedwab do not expressly disclose wherein the plurality of sensing portions comprises a piezoelectric film.
However, Rymut teaches a piezoelectric film that is placed on a patient’s neck (para [0007]) (also see para [0029]).
It would have been obvious to a skilled artisan to modify Kojima wherein the plurality of sensing portions comprises a piezoelectric film, in view of the teachings of Rymut, because such a modification would be a suitable structure by which to capture data (in the form voltage potential) that corresponds to movement of the patient.
Claim(s) 22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Jedwab, and further in view of Kuwa.
For claim 22, Kojima and Gribb do not expressly disclose wherein the strain sensor further comprises a sensor sheet, wherein the plurality of sensing portions are fixed on the sensor sheet.
However, Kuwa teaches a sensor sheet that is used to monitor swallowing movements (para [0060]-[0061]) (also see para [0206], [0210], and [0241]).
It would have been obvious to a skilled artisan to modify Kojima wherein the strain sensor further comprises a sensor sheet, wherein the plurality of sensing portions are fixed on the sensor sheet, in view of the teachings of Kuwa, because a sensor sheet is a suitable structure to measure swallow movement of a patient.
For claim 26, Kojima and Gribb do not expressly disclose wherein a vertical dimension of the swallowing sensor is 95 mm or less.
However, Kuwa teaches wherein a vertical dimension of the swallowing sensor is 95 or less (para [0056]).
It would have been obvious to a skilled artisan to modify Kojima wherein a vertical dimension of the swallowing sensor is 95 mm or less, in view of the teachings of Kuwa, because changes in size are within the purview of the skilled artisan.  See In re Rose, 220 F.2d 359, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
For claim 27, Kojima and Gribb do not expressly disclose wherein a horizontal dimension of the swallowing sensor is 50 mm or less.
However, Kuwa teaches wherein a horizontal dimension of the swallowing sensor is 50 mm or less (para [0056]).
It would have been obvious to a skilled artisan to modify Kojima wherein a horizontal dimension of the swallowing sensor is 50 mm or less, in view of the teachings of Kuwa, because changes in size are within the purview of the skilled artisan.  See In re Rose, 220 F.2d 359, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Gribb and Kuwa, and further in view of Jedwab.
For claim 25, Kojima, Gribb, and Kuwa do not expressly disclose wherein the processor is configured to distinguish between the upward movement and the forward movement of the laryngeal prominence.
However, Jedwab teaches distinguish between upward movement of a laryngeal prominence and forward movement of the laryngeal prominence (para [0252]) and that the determining of the swallowing action is based on the distinguished upward and forward movements (para [0252]).
It would have been obvious to a skilled artisan to modify Kojima wherein the processor is configured to distinguish between the upward movement and the forward movement of the laryngeal prominence, in view of the teachings of Jedwab, for the obvious advantage of taking into account multiple axes when making the swallow event determination.
Allowable Subject Matter
Claim(s) 28-31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/29/22 and 5/13/22 have been fully considered, but they are not persuasive.
In response to Applicant’s arguments, the claim(s) recite “sensing portions.”  These portions are not defined structurally or geometrically and therefore, under the broadest, reasonable interpretation, may be any portion of the strain sensor.  A “portion” is a part, or less than a whole, and does not inherently mean that it is discrete from the whole, according to the skilled artisan.  Therefore, even though Kuwa may teach a sheet, a sheet has portions.  The portions in Kuwa are capable of sensing and therefore read on the claimed “sensing portions.”  Additionally, with respect to claim 17, “KSR does not require that a combination only unit old elements without changing their respective functions. . . . Instead, KSR teaches that ‘[a] person of ordinary skill is also a person of ordinary creativity, not an automation.’  And it explains that the ordinary artisan recognizes 'that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  ClassCo v. Apple, slip op., at 8 (quoting KSR v. Teleflex) (Fed. Cir. 2016).  Claim 17 is an apparatus-type claim, and therefore is defined by structure rather than function.  Further, there is no functional limitation(s) in claim 17 that would prevent the piezoelectric film from being used functionally to accomplish one or more of the intended uses in Kojima.  Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791